DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following restriction requirement (RR) is based on the latest version of the claims which are in the 6/8/21 Office action.  The RR below supersedes any prior RR.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, 29, drawn to a monolithic glass structure that comprises the body of a fiber, classified in G02B6/1225.
II. Claims 30-56, drawn to the first signal waveguide, the second signal waveguide and the at least one waveguiding element are parallel one to another and their relative positions one to another are invariant along the length of the apparatus, classified in G02B6/02347.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II (independent claim 30) has separate utility such as in a device that does not necessarily require optical fibers as the waveguide (e.g., the waveguides could be planar-type ridge/rib waveguides that are integrated into a substrate wherein optical fibers are not utilized); additionally, the optical fiber apparatus of subcombination I (independent claim 1) can comprise a device/bridge that has variant positions since no requirement for invariant positions is present in independent claim 1.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•the inventions have acquired a separate status in the art in view of their different     
classification and/or
•the inventions have acquired a separate status in the art due to their recognized 
divergent subject matter and/or
•the inventions require a different field of search (e.g., searching different 
classes/subclasses or electronic resources, or employing different search strategies or 
search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions is required under 35 U.S.C. 121 (see further below if group II is elected):
	Ia.  Claims 2, 10-16 drawn to specific details involving a device/method details involving series of step or graded index/GRIN cores, classified in G02B6/29331
	Ib.   Claim 3 drawn to specific details involving wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide, classified in G02B6/12007.
	Ic.   Claim 4 drawn to specific details involving wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively, classified in G02B6/2558.
Id.   Claims 5, 22 drawn to specific details involving wherein first signal waveguide and/or second signal waveguide is single and/or multimode, classified in G02B6/02042 and/or G02B6/0288.
	Ie.   Claims 6, 17 drawn to specific details involving large slab multimode core, classified in G02B6/2821.
	If.   Claims 7-9 drawn to specific details involving dopant/Ge, classified in G02B6/02.
	Ig.   Claims 18-20 drawn to specific details involving a device/method with 	specific details involving additional bridge, classified in G02B6/24.
	Ih.   Claim 23 drawn to specific details involving said distance is as far apart as 	the diameter of the fibers that will be used as pigtails, classified in G02F1/0115.
Ii.   Claim 24 drawn to specific details involving wherein said bridge is dispersive enough that there is differentiation of the net coupling of said optical energy from said first signal waveguide to said second signal waveguide at one or more desired wavelengths, classified in G02B6/29332.
	Ij.   Claim 25 drawn to a device/method with specific details involving wherein 	said distance is too far to allow direct evanescent coupling and wavelength selective 	transfer of optical energy from said first signal waveguide to said second signal 	waveguide, classified in G02B6/29335.
	Ik.   Claims 26, 27 drawn to a device/method with specific details involving 	wherein said distance is far enough such that said indirect evanescent coupling between 	said first signal waveguide and said second signal waveguide is greater with the inclusion 	of said bridge than direct evanescent coupling between said first signal waveguide and , classified in G02B6/2938.
	IL.   Claim 29 drawn to specific details involving the first signal waveguide, the 	second signal waveguide and the at least one waveguiding element are parallel one to 	another and their relative positions one to another are invariant along the length of the 	apparatus, classified in G02B6/262.
	Claim 1, 21 link(s) inventions Ia-IL.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-L are distinct, each from the other because of the following reasons:
Inventions Ia-L are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in 
a. 	Invention Ia is directed to specific details involving series of step or graded index/GRIN cores, not present in Invention Ib-IL.
b.	Invention Ib is directed to specific details involving wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide, not present in Inventions Ia, Ic-IL.
c.	Invention Ic is directed to specific details involving wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively, not present in Inventions Ia-b, Id-IL.
d.	Invention Id is directed to specific details involving wherein first signal waveguide and/or second signal waveguide is single and/or multimode, not present in Inventions Ia-c, Ie-IL.
e.	Invention Ie is directed to specific details involving large slab multimode core, not present in Inventions Ia-d, If-IL.
f.	Invention If is directed to specific details involving dopant/Ge, not present in Inventions Ia-e, Ig-IL.

h.	Invention Ih is directed to specific details involving said distance is as far apart as the diameter of the fibers that will be used as pigtails, not present in Inventions Ia-g, Ii-IL. 
i.	Invention Ii is directed to specific details involving wherein said bridge is dispersive enough that there is differentiation of the net coupling of said optical energy from said first signal waveguide to said second signal waveguide at one or more desired wavelengths, not present in Inventions Ia-h, Ij-IL. 
j.	Invention Ij is directed to specific details involving wherein said distance is too far to allow direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide, not present in Inventions Ia-i, Ik-IL.
k.	Invention Ik is directed to specific details involving wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion 	of said bridge than direct evanescent coupling between said first signal waveguide and said second signal waveguide is without the inclusion of said bridge and/or wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge between said first signal waveguide and said second signal waveguide than direct evanescent coupling would be without the 
L.	Invention IL is directed to specific details involving the first signal waveguide, the second signal waveguide and the at least one waveguiding element are parallel one to 	another and their relative positions one to another are invariant along the length of the apparatus, not present in Inventions Ia-k.

Furthermore, only if Applicant elects group II from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
	IIa.  Claims 31, 39-45 drawn to specific details involving a device/method details involving series of step or graded index/GRIN cores, classified in G02B6/29331
	IIb.   Claim 32 drawn to specific details involving wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide, classified in G02B6/12007.
	IIc.   Claim 33 drawn to specific details wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively, classified in G02B6/2558.
	IId.   Claims 34, 51 drawn to specific details involving wherein first signal waveguide and/or second signal waveguide is single and/or multimode, classified in G02B6/02042 and/or G02B6/0288.
	IIe.   Claims 35, 46 drawn to specific details involving large slab multimode core, classified in G02B6/2821.
IIf.   Claims 36-38 drawn to specific details involving dopant/Ge, classified in G02B6/02.
	IIg.   Claims 47-49 drawn to specific details involving a device/method with 	specific details involving additional bridge, classified in G02B6/24.
	IIh.   Claim 52 drawn to specific details involving said distance is as far apart as 	the diameter of the fibers that will be used as pigtails, classified in G02F1/0115.
IIi.   Claim 53 drawn to specific details involving wherein said bridge is dispersive enough that there is differentiation of the net coupling of said optical energy from said first signal waveguide to said second signal waveguide at one or more desired wavelengths, classified in G02B6/29332.
	IIj.   Claim 54 drawn to a device/method with specific details involving wherein 	said distance is too far to allow direct evanescent coupling and wavelength selective 	transfer of optical energy from said first signal waveguide to said second signal 	waveguide, classified in G02B6/29335.
	IIk.   Claims 55, 56 drawn to a device/method with specific details involving 	wherein said distance is far enough such that said indirect evanescent coupling between 	said first signal waveguide and said second signal waveguide is greater with the inclusion 	of said bridge than direct evanescent coupling between said first signal waveguide and 	said second signal waveguide is without the inclusion of said bridge and/or wherein said 	distance is far enough such that said indirect evanescent coupling between said first 	signal waveguide and said second signal waveguide is greater with the inclusion of said 	bridge between said first signal waveguide and said second signal waveguide than direct , classified in G02B6/2938.

	Claim 30, 50 link(s) inventions IIa-IIk.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions IIa-IIk are distinct, each from the other because of the following reasons:
Inventions IIa-k are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a’. 	Invention IIa is directed to specific details involving series of step or graded index/GRIN cores, not present in Invention IIb-IIk.

c’.	Invention IIc is directed to specific details involving wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively, not present in Inventions IIa-b, IId-IIk.
d’.	Invention IId is directed to specific details involving wherein first signal waveguide and/or second signal waveguide is single and/or multimode, not present in Inventions IIa-c, IIe-IIk.
e’.	Invention IIe is directed to specific details involving large slab multimode core, not present in Inventions IIa-d, IIf-IIk.
f’.	Invention IIf is directed to specific details involving dopant/Ge, not present in Inventions IIa-e, IIg-IIk.
g’.	Invention IIg is directed to specific details involving additional bridge, not present in Inventions IIa-f, IIh-IIk.
h’.	Invention IIh is directed to specific details involving said distance is as far apart as the diameter of the fibers that will be used as pigtails, not present in Inventions IIa-g, IIi-IIk.
i’.	Invention IIi is directed to specific details involving wherein said bridge is dispersive enough that there is differentiation of the net coupling of said optical 
j’.	Invention IIj is directed to specific details involving wherein said distance is too far to allow direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide, not present in Inventions IIa-i, IIk.
k’.	Invention IIk is directed to specific details involving wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion 	of said bridge than direct evanescent coupling between said first signal waveguide and said second signal waveguide is without the inclusion of said bridge and/or wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge between said first signal waveguide and said second signal waveguide than direct evanescent coupling would be without the inclusion of said bridge between said first signal waveguide and said second signal waveguide, not present in Inventions IIa-j.

Restriction for examination purposes as indicated is proper because all these inventions (e.g., Ia-L, IIa-k) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Furthermore, this application contains claims directed to the following listing of patentably distinct species.  Upon the election of any one invention/group from above (i.e., one invention from groups Ia-IL OR one inventions from groups IIa-IIk), applicant is further required to elect a properly-corresponding single disclosed species:
Species A, drawn to the device shown in figs. 6A, 7, 8.
Species B, drawn to the device shown in fig. 9.                                                                                                                                                                                                                                                                                                                                                                                                           
Species C, drawn to the device shown in fig. 10.
Species D drawn to the device shown in fig. 11.
The species are independent or distinct at least because of the unique characteristics as depicted in the respective figures stated above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.   Currently, claims 1, 30 appear to be generic to species A-D.  If not all of the claims of an elected group (from groups Ia-IL OR groups IIa-IIk above) and the linking claims read on the elected species, then only the claims that actually read on the single species elected are considered as elected from that group.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the search criteria, particularly the different class/subclass searches and/or divergent search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874